Citation Nr: 1215356	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected dermatitis of the hands.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1949 to January 1953 and from April 1955 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board previously remanded this matter in July 2010.  The Board finds that there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998

In the July 2010 remand, the Board directed additional development of the Veteran's claims for service connection for a neck disability and a back disability.  Subsequently, a December 2011 rating decision granted service connection for lumbosacral strain and cervical strain.  This was a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Dermatitis of the hands is manifested by exfoliation, exudation or itching involving an exposed surface; this condition is not shown to cause constant exudation or itching, extensive lesions or marked disfigurement. 

2.  Dermatitis of the hands affects less than 5 percent of the entire body and less than 5 percent of the exposed areas and has required no more than topical therapy throughout the appeal period.   


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for dermatitis of the hands are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); C.F.R. § 4.119, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.119, Diagnostic Code 7806 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A February 2005 letter provided the Veteran with notice of the evidence required to reopen his claim for service connection for a skin condition.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.  A January 2009 letter explained how disability ratings and effective dates are determined.  

The Veteran has expressed disagreement with the initial rating assigned for dermatitis of the hands.  The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.  The RO issued an SOC in May 2007 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and the relevant post-service medical records identified by the Veteran.  The Veteran has  had several VA examinations.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7  (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the current level of impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall given the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A zero percent rating is currently in effect for dermatitis of the hands, pursuant to Diagnostic Code 7806. 

The Board notes that the regulations pertaining to skin disabilities were revised during the pendency of this appeal, effective August 30, 2002.  When applicable regulations are amended during the pendency of an appeal, the version of the regulations most favorable to the veteran is to be applied.  However the prior version must be used to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCREC 3-2000.

The version of Diagnostic Code 7806 that was in effect prior to August 30, 2002 provided that a zero percent evaluation was assignable for eczema with slight, if any exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent evaluation was assignable with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was assignable with constant exudation or itching, extensive lesions or marked disfigurement, and a maximum evaluation of 50 percent was assignable with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.119, Diagnostic Code 7806 (2002).

The revised version of Diagnostic Code 7806 provides that a noncompensable evaluation is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 40 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.119 , Diagnostic Code 7806 (2011).

The Veteran had an Agent Orange protocol examination in March 2005.  The Veteran reported that he had problems with rashes in the year following his service in Vietnam.  He reported that "they come and go."  They occurred on the volar aspect of the hands, the sides of the fingers, his face, back and chest.  

Examination of the skin revealed an approximately 5 millimeter in diameter by 5 millimeter tall flesh colored growth superolateral to the right ala nasae.  There was a 28 millimeter mildly tender sebaceous cyst dextrolateral to the inferior thoracic spine.  The Veteran had a mild cyano-erythema of the volar aspect of the right more than the left hand.  These areas were thickened, right more than left.  The rest of the skin survey was negative.  The examiner diagnosed dermatitis, chronic, of volar hands.      

At an August 2005 VA examination, the Veteran reported that his rash started in 1950 in Korea.  The Veteran reported that the rash had occurred once or twice a year since 1950.  It lasted two to three months.  He reported that he stopped going for treatment for it because all they did was give him lotions.  Currently, he applied lotion which he obtained over the counter.  He had not used any other form of therapy for this rash in the last year.  The Veteran stated that the rash was pruritic "and it peels."  He had never received a diagnosis as to the etiology of this condition.  The examination report noted a diagnosis of dermatitis, chronic, of volar hands.  

The examiner diagnosed dermatitis, etiology indefinite at this time, involving less than one percent of the total body surface area and less than one percent of exposed skin.  

The Veteran had a VA examination in September 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran complained of dermatitis of the hand.  The Veteran reported that dermatitis of the right hand started while he was in Korea in the 1950's.  The examiner noted that a review of the claims file revealed a note from January 1953 stating that the Veteran had had skin disease in the hand since August of 1950.  The Veteran had continued to have a recurrence of the eczema occurring usually during the summer months.  This could last one to two months.  This only involved the palmar aspect of the right hand.  The lesions initially consisted of tiny vesicles, which would ooze, crust, and at times cause cracking of the skin.  This episode could last one to two months.  The Veteran reported that he had had a similar episode within the last six weeks and was now in the final healing stages with some crusting.  He reported that he did not use any medications for this and had not for many years.  However, he did not find that any of them were effective.  The Veteran reported that, when he had an outbreak, he had difficulty using his right hand during the weeks when there is any oozing.  He did not use any assistive device.  He had no involvement of the left hand or other parts of the body.

On physical examination, the left hand was entirely normal.  Examination of the right hand revealed residual crusting of the palmar aspect of the hand.  There was no involvement of the dorsum of the hand.  There were no open lesions and no vesicles.  The right hand palmar aspect was not tender to touch.  There was no functional impairment of the hand.  Strength and function was normal.  Percentage of exposed areas affected was less than 5 percent.  The percentage of the entire body affected was less than 5 percent.  

The evidence shows that dermatitis of the hands is manifested by outbreaks of lesions on the palmar aspect of the hands, occurring once or twice a year and lasting one to two months.  VA examination reports describe the lesions as crusting and cracking.  The Veteran has reported that he sometimes used lotions for treatment but has not used medications for his condition in years.

In order to determine the appropriate rating, the Board must consider both the former and the revised rating criteria of Diagnostic Code 7806, as the claim was pending prior to August 30, 2002.  Under the criteria in effect prior to August 30, 2002, a 10 percent rating is assignable under Diagnostic Code 7806 when there is exfoliation, exudation or itching, if involving an exposed surface or extensive area.  38 C.F.R. § 4.119, Diagnostic Code 7806 (2002).  The revised criteria provide that a 10 percent rating is assignable for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

Given the examination findings, the Board finds that a 10 percent rating is warranted for dermatitis of the hands under the rating criteria that were in effect prior to August 30, 2002, as the Veteran's symptoms most nearly approximate exfoliation, exudation or itching involving an exposed surface.  The Board notes that a rating in excess of 10 percent is not warranted under either the former or the revised criteria of Diagnostic Code 7806.  In this regard, dermatitis is not shown to result in constant exudation or itching, extensive lesions or marked disfigurement.  Further, the evidence does not show that dermatitis affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas or that this disability requires corticosteroids or immunosuppressive drugs.  Accordingly, for the foregoing reasons, the Board finds that a 10 percent rating, but no higher, is warranted throughout the appeal period.

III.  Extraschedular considerations

The above increased rating determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that either the Veteran's dermatitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disability on appeal.  There is no evidence that dermatitis of the hands, alone, cause marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A 10 percent rating is granted for dermatitis of the hands, subject to regulations governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


